                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-363-RJC-DCK

 NOBLE BOTTLING, LLC; and RAYCAP                     )
 ASSET HOLDINGS LTD.,                                )
                                                     )
                Plaintiffs,                          )
                                                     )
    v.                                               )          ORDER
                                                     )
 HULL & CHANDLER, P.A.; NATHAN M.                    )
 HULL; JOSHUA A. KUSHNER; GORA                       )
 LLC; and RICHARD GORA,                              )
                                                     )
                Defendants.                          )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 26) filed by Fred M. Wood, Jr., concerning Johannes S.

Kingma on September 11, 2020. Johannes S. Kingma seeks to appear as counsel pro hac vice for

Defendants Hull & Chandler, P.A. and Nathan Hull. Upon review and consideration of the motion,

which was accompanied by submission of the necessary fee and information, the Court will grant

the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 26) is GRANTED. Johannes S.

Kingma is hereby admitted pro hac vice to represent Defendants Hull & Chandler, P.A. and Nathan

Hull.
                                   Signed: September 15, 2020




        Case 3:20-cv-00363-RJC-DCK Document 28 Filed 09/15/20 Page 1 of 1
